PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 1, 622
Filing Date: June 29, 2018
Appellant: Tyler J. Miller



__________________
Philip R.M. Hunt (Reg. # 58,044)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground of rejection is applicable to the appealed claims.
A.	Claims 1-2, 6 and 9-10 are directed to certain methods of organizing human activity e.g. managing personal behavior or relationships or interactions between people without significantly more.
B.	Claims 1-2, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss US 765540 B1 in view of Abdul-Razzak et al. (hereinafter Abdul) US 2012/0084288 A1.
C.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (hereinafter Parikh) US 2012/0089528 A1 in view of Connally et al. (hereinafter Connally) US 2005/0240457 A1. 

(2) Evidence Relied Upon
Below is a list of patents that the Examiner relies on for evidentiary support only. 1.	Bayliss (US 765540 B1)
2.	Abdul (US 2012/0084288 A1)
3.	Parikh (US 2012/0089528 A1)
4.	Connally (US 2005/0240457 A1)



(3) Response to Argument
A.	Claims 1-2, 6 and 9-10 are directed to certain methods of organizing human activity e.g. managing personal behavior or relationships or interactions between people without significantly more.

Appellant’s Argument:
Appellant states that the claims are not directed to abstract idea including claim 1 (Brief p. 7).
Examiner's Response:
Examiner respectfully disagrees with the Appellant.  
As stated in Office Action (P. 2-6), the claims are still directed to an abstract idea. Applicant provides a lengthy response, however, missing the essence of the rejection that no integration of the abstract idea is in the claims under Step 2A of 2019 PEG. Also applicant’s arguments seems to be directed to Alice type rejection rather than 2019 PEG that Examiner used. Thus, Examiner responds to applicant’s arguments according to the 2019 PEG guidelines. 
The claims are a text book abstract under both the old guidelines and under the new guidelines because nothing in the claim elements preclude any of the steps from practically being performed in the mind. 
	The abstract idea in the independent claims is using an applicant’s address to generate a reference list of law enforcement agency then display the list. This abstract idea still fall under both buckets of abstract idea in view of 2019 PEG step 2A e.g. a) mental process and b) methods of organizing human activity. Either route you take the 
For example, under mental process abstract idea, the limitations as drafted is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. In other words, but for the “a method for computing device with a processor and a system memory” language, the steps of receiving, generating and presenting of claim 1 could be performed by a user by handing out a user’s application “step 1 receiving a first set of data…” then based on the user’s application, the user could easily lookup via yellow pages or a computer law enforcement addresses based on the user’s location “generating a suggested reference list” then hand out the information to an investigator “presenting the suggested reference.” Note that law enforcement agencies location and address is public information and easily obtained by one of ordinary skill in the art. This is straight forward abstract idea under the old and the new guidelines. 
Therefore, since the claim limitations under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls with the “Mental Processes” bucket of abstract ideas. Accordingly, the claim recites an abstract idea. 
Furthermore, merely receiving data, generating suggested references and presenting a list based on an address does nothing significant to differentiate a process from ordinary mental process and there is nothing the claim that indicate that the search used something other than routine, unconventional activity. Additionally, claim 1 
Additionally, the abstract idea above is not integrated into a practical application. In a particular, the claim only recite a computing device including a processor and a memory. However, the processor and memory in all the steps are recited at a high-level generality-only in the preamble and recited as a generic processor/memory performing a generic computer such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computing device including a processor and memory to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim still not patent eligible. 

For example, this judicial exception is not integrated into a practical application because the steps in the claims are recited at a high level of generality without even reciting a machine to perform them. This generic and general level of instructions could be done by a generic computer.

	Moreover, contrary to applicant’s position, MPEP and Vanda Memo have provided examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The claims at hand do not fall under any of the above that indicate integration of the abstract idea into a practical application because the claims are not improvements to a computer, treating a disease, using particular machine, reducing particular article to a different state nor applying the judicial exception in meaningful way beyond generally linking the abstract idea to a method of a device that includes a process and memory. 
Additionally, limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claims at hand fit well here with the above examples that indicate the limitations that are not indicative of integration into a practical application because the steps of receiving/generating/presenting are merely use a computer as a tool to perform 
	Finally, the claims do not have any limitation that is considered significantly more under step 2b that would otherwise transfer the abstract concept into eligibility subject matter because the use of device that includes processor and memory is a generic to computers. For example, processor and memory are generic computer components that perform generic computer functions.

	Similar rationale applies to Claims 2, 6 and 9-10.

Thus, contrary to Appellant’s position, the claims are directed to abstract idea. 

Appellant’s Argument:
Appellant refers to the parent application to support his or her position (Brief p. 9-10).
Examiner's Response:
Examiner respectfully disagrees with the Appellant. Is the Appellant trying to say that Examiner’s previous mistakes could not be corrected in a different application with different claims? Referring back to the parent application is irrelevant because the claims are different, different applications, different times and the experience/knowledge of the Examiner are also different. 


Appellant’s Argument:
Appellant points to Electric power group case despite that Examiner never used it in the rejection (Brief p. 9-10).
Examiner's Response:
Examiner respectfully disagrees with the Appellant. However, the Examiner will respond to Appellant’s statements because the claims at hand are perfect fit and are within Electric group power abstract idea. Because each of the claims are directed to receiving/collecting information, generating/analyzing it and presenting/displaying it. Electric power clearly states that collecting information and analyzing it fall within the abstract idea category and the step of displaying the information also an abstract idea. Furthermore, merely receiving data, generating suggested references and presenting a list based on an address does nothing significant to differentiate a process from ordinary mental process and there is nothing the claim that indicate that the receiving/generating/presenting or search used something other than routine, unconventional activity. 
Furthermore, the claims provides no sufficient specificity as to how the desired result is achieved. Merely presenting gathered data using generic computer components cannot take the abstract idea out of abstract. 

Appellant’s Argument:
Appellant states that “…of one or more law enforcement agencies around the address associated with the applicant…” is additional elements (Brief p. 12-13).
Examiner's Response:


B.	Claims 1-2, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss in view of Abdul.

Appellant’s Argument:
Appellant states that the cited art, Bayliss, does not teach the limitation “generating a suggested reference list of one or more law enforcement agencies around the address associated with the applicant” of claim 1 and that the cited art teaches generating a list of neighbors not law enforcement (Brief p. 14).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
The claims and only the claims form the metes and bounds of the invention. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 
The claim is given it is plain meaning because there is nothing in applicant’s specification alter the plain meaning to the claimed limitation in question. In addition, limitations appearing in the specification but not recited in the claim are not read into the claim (In re Prater). Further, “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
Here, Claim 1 limitation “generating a suggested reference list of one or more law enforcement agencies around the address associated with the applicant” is given its plain meaning because there is nothing in applicant’s specification alter the plain meaning to the claimed limitation in question. Examiner interprets this limitation to mean that based on applicant’s address, generate a list of one or more law enforcement agencies. 
Bayliss teaches the same exact concept as the above limitation and uses the concept exactly the same as the claim. For example, Bayliss uses applicant’s address or neighboring address to generate a list of people and present the list to law enforcement. For example, Bayliss teaches that based on a job applicant’s address, a list of people who lives or lived there, neighbors and relevant information are identified and generated. See Col. 31, lines 49-67 & Col. 32, lines 1-11 & Col. 43, lines 26-54. Also a list of people who lives in the neighboring addresses are also identified and generated.  Id. This data is used by national security, law enforcement etc. to run a 
Moreover, both the claim language and Bayliss use an address to generate a list “same concept.” Also the list is presented to law enforcement or investigator “being used the same way.”
 The only difference between Bayliss and the limitation is that the claim calls for one or more law enforcement agencies in relation to the address instead of people who lives or lived at the address of Bayliss as described above.  
	In other words, Bayliss taches that a law enforcement generates the data about a job applicant by identifying his address where a list of people and a list of neighboring address are identified and generated. This is substantially similar to the limitation in question “generating a suggested reference list of one or more law enforcement agencies around the address associated with the applicant.”
Bayliss does not expressly state that the generated list is of one or more law enforcement agencies. But Bayliss does teach that neighboring address are also identified and generated that could include one or more law enforcement agencies. Moreover, appellant’s arguments seems to depend on the false assumption that law enforcements are necessarily excluded from Bayliss’ finding these neighboring addresses. Why would law enforcement agencies necessarily be excluded as appellant’s arguments are essentially asserting? This assumption is not warranted. One of ordinary skill in the art would realize that Bayliss teachings of populating neighboring address could include the one or more law enforcement agencies. 
graphical user interfaces (GUIs) and the like, to help users structure a preferred search, presentation and report.  In one exemplary embodiment, the system may be configured to generate reports concerning one or more of the following types of searches: people; businesses; driver's licenses; bankruptcy; tax liens and judgments; governmental agency registrations; court, legal or administrative proceedings; motor vehicles; merchant vehicles; property assessments, deeds or ownerships; corporate filings; UCC filings; and directory assistance. See Col. 7, lines 1-10. Note that Col. 7 provides additional examples of custom search. 
Moreover, one of ordinary skill in the art would realize that stating in the claim the label “law enforcement” does not bring any different functionality than the cited art. In fact, the limitation “law enforcement” is merely a description of the type of data that is being generated nothing more. Also one skilled in the art easily realize that no matter what type of label you use e.g. “law enforcement” or “people who lives or lived at specific address,” you are still using the same exact concept the same exact way. Thus, labeling the type of generated data differently does not make the claims novel or nonobvious in view of Bayliss.  
Furthermore, under the factual inquiries of Deere, Examiner considers the level of ordinary skill in the pertinent art, how can one of ordinary skill in the art not be able to find a public address or substitute a mere label or name of the generated data at the time this application was filed? Nothing in the claims prevents Examiner’s interpretation nor suggest even remotely that interpretation is unreasonable. On the contrary, the 
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
One skilled in the art would realize and easily substitute the generated data with one or more law enforcement agencies as obvious where “motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art” & in view of the preferred structured search of all listed government agencies. 
Additionally, the one or more law enforcement locations and address is public records and available for everyone is knowledge generally available to one of ordinary skill in the art. One with ordinary skill in the art would easily use the concept identified above of using an applicant’s address and uses this concept to generate a list of one or more agency using public records and common knowledge to custom search governmental agency, courts, motor vehicles, UCC fillings “one or more law enforcement agencies” based on using the concept of an applicant’s address.
Despite all of the above, Examiner still cites to Abdul only to support the obviousness statement above.  Abdul teaches a system of investigating a suspect 
	The display and organization of data is user configurable and based on user’s preferences the data is displayed. See ¶0003 & ¶0010-¶0011. Abdul further gives illustration to configurable search in ¶0077 where search by geographical location similar to Bayliss concept of using an address to display all type of information to an investigator. 
	So one of ordinary skill in the art would easily use the configurable search of ¶0077 of Abdul and the GUI of Bayliss to generate a list of the specific type of data regardless of the label including “law enforcement.”
It would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention of Abdul into the system of Bayliss in order to link data associated with a particular profile to another data associated with different profile based on predetermined association e.g. address (abstract). Utilizing such teachings enable the system to generate a complete visual representation of connections and data to a specific user (abstract).

Appellant’s Argument:
Appellant states that it is a mistaken to say that it would be obvious to substitute in a list of LEAs for the list of neighbors disclosed in Bayliss. This is not suggest in Bayliss (Brief p. 14).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
	As initial matter, Appellant provides no explanation or evidence of why it would be a mistake to substitute one or more law agencies with neighbors. Appellant merely makes the statement and draw a conclusory that the statement is correct (circular reasoning).
Additionally, as stated above, Bayliss and the claim language use an address to generate a list “same concept.” Also the list is presented to law enforcement or investigator “being used the same way.” So the exact concept and exact use of the claim limitation is used by Bayliss.  The only difference between Bayliss and the limitation is that the claim calls for one or more law enforcement agencies in relation to the address instead of people who lives or lived at the address of Bayliss as described above.  
Furthermore, Bayliss expressly teaches that the system may include user interface tools, such as graphical user interfaces (GUIs) and the like, to help users structure a preferred search, presentation and report.  In one exemplary embodiment, the system may be configured to generate reports concerning one or more of the following types of searches: people; businesses; driver's licenses; bankruptcy; tax liens and judgments; governmental agency registrations; court, legal or administrative proceedings; motor vehicles; merchant vehicles; property assessments, deeds or ownerships; corporate filings; UCC filings; and directory assistance. See Col. 7, lines 1-10. Note that Col. 7 provides additional examples of custom search. 

Furthermore, under the factual inquiries of Deere, Examiner considers the level of ordinary skill in the pertinent art, how can one of ordinary skill in the art not be able to find a public address or substitute a mere label or name of the generated data at the time this application was filed? Nothing in the claims prevents Examiner’s interpretation nor suggest even remotely that interpretation is unreasonable. On the contrary, the claims recite broadly generating an address of law enforcement based on an application’s address.
One skilled in the art would realize and easily substitute the generated data with one or more law enforcement agencies as obvious in view of the preferred structured search of all listed government agencies. Additionally, the one or more law enforcement locations and address is public records and available for everyone. One with ordinary skill in the art would easily use the concept identified above of using an applicant’s address and uses this concept to generate a list of one or more agency using public records and common knowledge to custom search governmental agency, courts, motor 

Appellant’s Argument:
Appellant states that LEAs are mentioned as users of the software but never as data (Brief p. 14).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation. Examiner points to the Background of Bayliss that expressly states that the system is directed to collecting data and using data to achieve a useful purpose in record or matching to national security, law enforcement, etc. 
Additionally, Examiner is not sure if this statement is even relevant to the claims at hand since there is nothing in the claim that prevents Examiner’s interpretation nor show why the interpretation is not reasonable. 

Appellant’s Argument:
Appellant states that not motivation to make this substitution is cited in the art (Brief p. 14).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation. Office Action page 13 provides the motivation “[n]toe that Bayliss teaches providing a 
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Bayliss and the claim language use an address to generate a list “same concept.” Also the list is presented to law enforcement or investigator “being used the same way.” So the exact concept and exact use of the claim limitation is used by Bayliss.  The only difference between Bayliss and the limitation is that the claim calls for one or more law enforcement agencies in relation to the address instead of people who lives or lived at the address of Bayliss as described above.  
Furthermore, Bayliss expressly teaches that the system may include user interface tools, such as graphical user interfaces (GUIs) and the like, to help users structure a preferred search, presentation and report.  In one exemplary embodiment, the system may be configured to generate reports concerning one or more of the following types of searches: people; businesses; driver's licenses; bankruptcy; tax liens and judgments; governmental agency registrations; court, legal or administrative proceedings; motor vehicles; merchant vehicles; property assessments, deeds or ownerships; corporate filings; UCC filings; and directory assistance. See Col. 7, lines 1-10. Note that Col. 7 provides additional examples of custom search. 
Moreover, one of ordinary skill in the art would realize that stating in the claim the label “law enforcement” does not bring any different functionality that the cited art. In fact, the limitation “law enforcement” is merely a description of the type of data that is being generated nothing more. Also one skilled in the art easily realize that no matter what type of label you use e.g. “law enforcement” or “people who lives or lived at specific address,” you are still using the same exact concept the same exact way. Thus, labeling the type of generated data differently does not make the claims novel or nonobvious in view of Bayliss.  
One skilled in the art would realize and easily substitute the generated data with one or more law enforcement agencies as obvious using “motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art” and in view of the preferred structured search of all listed government agencies. 
Moreover, the one or more law enforcement locations and address is public records and available for everyone which qualify for “knowledge generally available to one of ordinary skill in the ar.” One with ordinary skill in the art would easily use the concept identified above of using an applicant’s address and uses this concept to generate a list of one or more agency using public records and the common knowledge 

  Appellant’s Argument:
Appellant states that Abdul is not specific and is not any more specific than a “particular” city (Brief p. 14).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
Abdul was needed merely to support using an address and link to law agency. 

C.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh in view of Connally.

Appellant’s Argument:
Appellant states claims 2 and 6 are substantially different from claim 1 so reasoning for the rejection of claim 1 cannot apply (Brief p. 15).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
Examiner provides no explanation of why the claims are so different. However, Claims 2 and 6 were rejected twice once under the above rejection and the second over 
 
Appellant’s Argument:
Appellant states the cited art does not teach “searching, based on the first set of data…” where there is nothing in system described by Parikh has stores or access to information about application for different organization of claim 2 (Brief p. 15-16).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
The claims and only the claims form the metes and bounds of the invention. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.
The claim is given it is plain meaning because there is nothing in applicant’s specification alter the plain meaning to the claimed limitation in question. 
Here, Claim 2 calls for a method to assist an investigator including a search inquiry. Note that there is nothing special about this search inquiry. There is no specific hardware setup or specific database. Also note that applicant does not even refer to the specification to provide any light to the search inquiry to show otherwise. One skilled in any non-applicant user of the software system.” [Emphasis added]. See ¶0125.
In other words, the claim is interpreted to mean that the method of claim 2 searches for an applicant based on applicant’s documents and search for the applicant’s previous entry in the same or different system. Note that the claim only performs a search -nothing more- to present applicant’s previous entry.
Parikh, on the other hand,  teaches that a recruiter or HR has a search function (Fig. 2) that includes searching for the applicant based on applicant’s documents and searching to determine whether the applicant is also an ex-employee or not (Fig. 12 section B or ¶0061) “previous entry in the same or different system.” Also note that Fig. 12 searches for the applicant in different divisions or sub divisions. Moreover, Fig. 13 provides the evaluation for the checklist or search function including 19.7 current company and from the list of puch companies and 19.16 check entire employment history for DNH companies. 
Additionally, Fig. 2 & 12 provides a method for HR or a recruiter to search for previous employment and to determine whether the user is ex-employee which is similar to being applicant user or non-applicant user. Note that HR or a recruiter could easily inspect the CV for this information by looking at it. Claim 2 merely assist in 
Furthermore, Parikh teaches searching, based on the first set of data (Fig. 2 illustrate search function based on documents submitted by one or more prospective candidates. Note that a T101 document checklist is used where Fig. 12 explain how it is used by HR personal), for a previous applicant entry in the system memory associated with the applicant (Fig. 12, under Mandatory checks section B, SL.NO. I. illustrate searching by HR or Recruiter if the applicant was an Ex-Employee “previous applicant entry in the system memory associated with the applicant”) and a second organization different from the first organization (instant specification defines “organization” any non-applicant user of the software system. Here, Fig. 12-sectoin A illustrates that HR/recruiter searches for present EMP and previous EMP which could mean that searches of whether the user is applicant of the software system or not. Additionally, the search includes the CV that has all type of employment which includes applicant and non-applicant of the software system), the previous applicant entry having a second set of data comprising information regarding the applicant (Fig. 12, under Mandatory checks section B, SL.NO. I. illustrate searching by HR or Recruiter if the applicant was an Ex-Employee “previous applicant entry in the system memory associated with the applicant”); 
	
Appellant’s Argument:


Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
	The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).
	Claim 2 does not claim any storage of information about applicants nor different organization. Claim 2 states “…method ….to assist….comprising…searching based on the first set of data…” nothing in the claim that states storing any type of information. The method claim merely assist in performing a generic search. The search is generic because there is no special or specific database or server or anything to take it of the generic search. In fact the claim merely uses the generic computer components to perform generic computer functions. 
	Additionally, organization is defined so broadly to mean applicant or non-applicant of the software system, see instant specification in ¶0125.

Appellant’s Argument:


Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
	Examiner is not sure how is this argument relevant to claim 2 that assist an investigator searching for data. Despite that and as stated in the Office Action (P. 14), Parikh still teaches that the one or more prospective candidates may be selected for job positions such as regular/permanent employee positions, contract employee positions, campus recruited employee positions, lateral employment positions, and the like, see ¶0027.

Appellant’s Argument:
Appellant states the Parikh does not teach or suggest using a search for the term “organization” (Brief p. 16-17).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
	Parikh does not need to provide a method of searching the term “organization” because “organization” is defined as “[a]s used herein, the term "organization" generally refers to a particular organizational user, such as an administrative or other higher-Alternatively, the term "organization" may refer to any non-applicant user of the software system,” see instant specification ¶0125.
	Additionally, Fig. 2 & 12 provides a method for HR or a recruiter to search for previous employment and to determine whether the user is ex-employee which is similar to being applicant user or non-applicant user. Note that HR or a recruiter could easily inspect the CV for this information by looking at it. Claim 2 merely assist in searching for data but does not tie any specific hardware to perform the search nor provides any specific database. In other words, the claim merely uses a processor and a memory for the device and applying those generic components to the idea of searching. 

Appellant’s Argument:
Appellant states the Parikh does not teach that the checklist does not describe searching for this experience letter (Brief p. 17).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
	Again, Claim 2 merely assist an investigator in search for an applicant nothing more. Also as stated in the Office Action (P. 14), Parikh teaches that HR or recruiter during an interview verify applicants using document checklist T101 as illustrate in Fig. 12 which is the same as the claimed limitation “assist HR or a recruiter searching for an applicant” including previous history etc. Moreover, HR or a recruiter could easily 

Appellant’s Argument:
Appellant states the Connally does not teach information from a previous employer (Brief p. 17-18).

Examiner's Response:
Examiner respectfully disagrees because the cited art still teaches the limitation.
	As stated in the Office Action, Connally was used to merely support Parikh search function and to support Examiner’s statements in p. 15-16.
	Connaly teaches performing search including current position, former position, former employer, second former employer, dates of second former employment, etc. which is the same as searching different organization for specific applicant. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455                                                                                                                                                                                                        



Conferees:


  
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455                                                                                                                                                                                                                                                                                                                                                                                                             

(7) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
#